       Case 3:19-cv-01275-MCC Document 63 Filed 03/31/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VSEVOLOD GARANIN, et al.                      :    Civil No. 3:19-CV-1275
                                              :
      Plaintiffs,                             :
                                              :    (Magistrate Judge Carlson)
            v.                                :
                                              :
CITY OF SCRANTON, et al.                      :
                                              :
      Defendants.                             :


                                     ORDER

      In accordance with the accompanying Memorandum Opinion, the defendants’

partial motion to dismiss (Doc. 25) is GRANTED IN PART AND DENIED IN

PART. IT IS ORDERED THAT the motion to dismiss is GRANTED with respect

to the following defendants and claims:

      1. Count I is dismissed as to Defendants Uher and Oleski as to the William

         Street property, Defendants Carmona and Oleski as to the Willow Street

         property, and Defendant Courtright as to all properties;

      2. Count V is dismissed as to the individual defendants;

      3. Count VII is dismissed as to Defendant Courtright, and as to the claims

         based on the condemnation of the William Street property and the February

         2019 citation for Prohibited Occupancy; and



                                          1
        Case 3:19-cv-01275-MCC Document 63 Filed 03/31/21 Page 2 of 2




       4. Count VIII is dismissed as to Defendant Courtright.

IT IS FURTHER ORDERED THAT the motion is DENIED as to the malicious

prosecution claim in Count VII based on the January 2019 Prohibited Occupancy

citation.

       So ordered this 31st day of March 2021.

                                             S/ Martin C. Carlson
                                             Martin C. Carlson
                                             United States Magistrate Judge




                                         2
